 
 
I 
111th CONGRESS
1st Session
H. R. 892 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2009 
Mrs. Myrick introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To deny certain Federal funds to any institution of higher education that admits as students aliens who are unlawfully present in the United States. 
 
 
1.Short titleThis Act may be cited as the Secure Education for Americans Today Act of 2009 or the SEAT Act of 2009.
2.No funds for institutions admitting unlawful aliens
(a)In generalExcept as provided in this section, and notwithstanding any other provision of law, none of the funds made available under the Higher Education Act of 1965 or any other Act may be provided by contract or by grant to any institution of higher education that has a policy or practice of admitting as students of the institution individuals who are aliens who are not lawfully present in the United States.
(b)Inapplicability to Federal student financial assistance
(1)In generalSubsection (a) shall not be construed to prohibit, limit, or otherwise affect the payment of Federal student financial assistance to any student at an institution described in such subsection.
(2)DefinitionThe term Federal student financial assistance means any grant, loan, work-study, or other form of financial assistance provided to an institution of higher education, or to an individual, under the Higher Education Act of 1965 to cover part or all of the cost of attendance for a student at an institution of higher education.
(c)ExceptionsSubsection (a) shall not apply to an institution of higher education if the Secretary of Education determines that the institution has ceased the policy or practice described in such subsection and, for a period of at least one year, has not admitted as a student of the institution any individual who is an alien who is not lawfully present in the United States.
(d)Notice of denial of fundsWhenever the Secretary of Education makes a determination that an institution of higher education is prohibited from receiving funds under this section, the Secretary shall transmit a notice of the determination to Congress, and shall publish in the Federal Register a notice of the determination and the effect of the determination on the eligibility of the institution of higher education for contracts and grants. 
 
